PD-1595-14
                                                                                           COURT OF CRIMINAL APPEALS
                                                ..·e,oliiV;,-...                                            AUSTIN, TEXAS
                                             ... ~-·~· ...\
                                         .•. ""~             )-
                                                                                           Transmitted 5/8/2015 11:17:29 AM
                                         lo     •.'tMll' · ~
                                             ·:,.
                                                     ~
                                                      ,.
                                                           "' ..,~
                                                              l.'1 "                         Accepted 5/8/2015 11:22:57 AM
     May 8, 2015
                                         i~ }~~1:-t
                                               1' :1 ,~ 1!